Fourth Court of Appeals
                              San Antonio, Texas

                                   JUDGMENT
                                 No. 04-12-00858-CV

                                Raymond GONZALES,
                                     Appellant

                                          v.

                       DONALDSON VILLA APARTMENTS,
                                 Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 381824
                     Honorable David J. Rodriguez, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. No costs of appeal are taxed against appellant.

      SIGNED July 31, 2013.


                                           _________________________________
                                           Karen Angelini, Justice